Citation Nr: 1738445	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to September 7, 2007, for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.

2.  Entitlement to an increased rating in excess of 20 percent from November 1, 2007, for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the local RO.  A transcript of this hearing is of record.

The Veteran's appeal was previously remanded by the Board for development in March 2010, November 2011, October 2014, and March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this claim in March 2017 in order to provide the Veteran with a new VA examination to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board also directed that after all development was complete, the AOJ should readjudicate the matter and issue a Supplemental Statement of the Case (SSOC).  

The record reflects that the case was returned to the Board in May 2017.  As noted by the Veteran's representative in a July 2017 appellate brief, at that time, no VA examination had been conducted, and no SSOC had been issued.  Subsequently, in July 2017, the Veteran underwent a VA examination, and several VA opinions were obtained by the AOJ.  

As the AOJ did not readjudicate the claim or issue an SSOC that addressed the results of the July 2017 VA examination (or any SSOC), and in fact appears to continue to develop the appeal after it was returned to the Board, the Board finds that a remand is warranted in order to ensure the Veteran is afforded all due process considerations.  

As an initial matter, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Furthermore, the AOJ is required to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that an SSOC is not required. 38 C.F.R. § 19.31 (c).  Neither exception applies here.  Accordingly, on remand the AOJ must readjudicate the claim and issue an SSOC after a review of all relevant evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement an increased rating for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, to include consideration of the July 2017 VA examination and opinions, as well as any other relevant evidence added to the claims file since the most recent (September 2016) SSOC.  If the benefit sought is not granted, provide the Veteran and his representative with an SSOC and allow them an appropriate time to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




